Case 2:19-cv-10707-VAR-PTM ECF No. 109 filed 08/24/20   PageID.1289   Page 1 of 14




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

 MACHELLE PEARSON, MARIA
 SHELDON, RACHELL GARWOOD,
 REBECCA SMITH,
 on behalf of themselves
 and others similarly situated,

                   Plaintiffs,

                                           Case No. 19-10707
 v.                                        District Judge Victoria A. Roberts
                                           Mag. Judge Elizabeth A. Stafford
 MICHIGAN DEPARTMENT OF
 CORRECTIONS, HEIDI WASHINGTON,
 SHAWN BREWER, RUSSELL MARLAN,
 KENNETH MCKEE, LLOYD RAPELJE,
 LIA GULICK, DAVID JOHNSON, KARRI
 OSTERHOUT, JOSEPH TREPPA, DAN
 CARTER, RICHARD BULLARD and
 TONI MOORE, JAMES BLESSMAN,
 CARMEN MCINTYRE, WAYNE STATE
 UNIVERSITY, CORIZON, in their official and
 individual capacities,

                Defendants.
       ________________________________/

        ORDER DENYING DEFENDANTS’ MOTION FOR SUMMARY
                    JUDGMENT [ECF No. 89]

 I.    INTRODUCTION

       Machelle Pearson (“Pearson”), Maria Sheldon (“Sheldon”), Rachell

 Garwood (“Garwood”), and Rebecca Smith (“Smith,” collectively “Plaintiffs”)


                                       1
Case 2:19-cv-10707-VAR-PTM ECF No. 109 filed 08/24/20    PageID.1290   Page 2 of 14




 challenge the inhumane, dangerous, and unconstitutional conditions

 endured at the Women’s Huron Valley Correctional Facility (“WHV”).

       One set of Defendants is the Michigan Department of Corrections

 (“MDOC”) and its employees (“MDOC Defendants”).

       Plaintiffs allege that incarcerated women at WHV are regularly denied

 access to adequate medical and mental health care, hygienic conditions, and

 movement within the facility. Such denials have caused Plaintiffs to be

 exposed to Sarcoptes scabiei (“scabies”). Plaintiff’s say that they suffer

 symptoms and related health conditions as a result. They filed this civil rights

 action under 42 U.S.C. § 1983.

       In their Motion for Summary Judgment, MDOC Defendants say Smith

 and Garwood failed to exhaust the grievance process, and that MDOC

 Defendants are entitled to summary judgment on the unexhausted claims.

 There is no dispute that Sheldon and Pearson exhausted administrative

 remedies.

       The Court DENIES MDOC Defendants’ Motion for Summary

 Judgment.

 II.   BACKGROUND



                                        2
Case 2:19-cv-10707-VAR-PTM ECF No. 109 filed 08/24/20      PageID.1291    Page 3 of 14




        Plaintiffs are current or former prisoners who were incarcerated in the

 WHV. They say inmates have complained for years – to no avail –

 concerning the conditions at WHV that have led to scabies outbreaks.

        Scabies is caused by tiny mites, known as Sarcoptes scabiei, that live

 in the outer layers of human skin. As mites burrow and lay eggs, the

 infestation leads to itching and rashes. The rash results can appear as small

 red bumps, welts or scaly lesions that can transform into scales, blisters,

 bleeding, and open sores caused by scratching.

        Plaintiffs say that they suffer symptoms and health maladies related to

 the exposure and spread of the parasitic mites. They allege Defendants

 subjected them to an unreasonable risk of serious harm to their health and

 safety, in violation of rights guaranteed under the United States Constitution.

 III.   STANDARD OF REVIEW

        Under Fed. R. Civ. P. 56(a), “[t]he Court shall grant summary judgment

 if the movant shows that there is no genuine dispute as to any material fact

 and the movant is entitled to judgment as a matter of law.” The movant bears

 the initial burden to inform the Court of the basis for its motion; it must identify

 particular portions of the record that demonstrate the absence of a genuine

 dispute as to any material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323


                                          3
Case 2:19-cv-10707-VAR-PTM ECF No. 109 filed 08/24/20    PageID.1292    Page 4 of 14




 (1986). If the movant satisfies its burden, the non-moving party must set forth

 specific facts showing a genuine issue for trial. Id. at 324. Unsupported,

 conclusory statements are insufficient to establish a factual dispute to defeat

 summary judgment, as is the “mere existence of a scintilla of evidence in

 support of the [non-movant’s] position”; the evidence must be such that a

 reasonable jury could find in its favor. Anderson v. Liberty Lobby, Inc., 477

 U.S. 242, 252 (1986); Alexander v. CareSource, 576 F.3d 551, 560 (6th Cir.

 2009).

       In deciding a summary judgment motion, the Court “views the factual

 evidence and draws all reasonable inferences in favor of the nonmoving

 party.” McLean v. 988011 Ontario, Ltd., 224 F.3d 797, 800 (6th Cir. 2000).

 The Court need only consider the cited materials, but it may consider other

 evidence in the record. Fed. R. Civ. P. 56(c)(3). The Court’s function at the

 summary judgment stage “is not to weigh the evidence and determine the

 truth of the matter but to determine whether there is a genuine issue for trial.”

 Liberty Lobby, 477 U.S. at 249.


 IV.   ANALYSIS

       A. Exhaustion of Administrative Remedies

             1. Legal Principles

                                        4
Case 2:19-cv-10707-VAR-PTM ECF No. 109 filed 08/24/20    PageID.1293    Page 5 of 14




        Pursuant to the Prison Litigation Reform Act (“PLRA”), 42 U.S.C. §

 1997e(a), a prisoner bringing an action contesting prison conditions under

 42 U.S.C. § 1997e(a) must first exhaust available administrative remedies.

 See Porter v. Nussle, 534 U.S. 516, 532 (2002); Booth v. Churner, 532 U.S.

 731, 733 (2001). Prisoners must do this, even if they may not be able to

 obtain the specific type of relief they seek in the state administrative process.

 See Porter, 534 U.S. at 520; Booth, 532 U.S. at 741; Knuckles El v. Toombs,

 215 F.3d 640, 642 (6th Cir. 2000); Freeman v. Francis, 196 F.3d 641, 643

 (6th Cir. 1999).

        Proper exhaustion requires prisoners to complete the administrative

 review process within deadlines and abide by other applicable procedural

 rules. See Jones v. Bock, 549 U.S. 199 (2007); Woodford v. Ngo, 548 U.S.

 81, 90-91 (2006). “Compliance with prison grievance procedures, therefore,

 is all that is required by the PLRA to ‘properly exhaust.’” Jones, 549 U.S. at

 218.

        MDOC Policy Directive 03.02.130 (effective March 18, 2019) sets forth

 the applicable grievance procedures for prisoners in MDOC custody at the

 time relevant to this complaint. It requires inmates to first attempt to resolve

 a problem orally within two business days of becoming aware of the grievable

 issue, unless prevented by circumstances beyond their control. If oral
                                        5
Case 2:19-cv-10707-VAR-PTM ECF No. 109 filed 08/24/20   PageID.1294   Page 6 of 14




 resolution is unsuccessful, the inmate may proceed to Step I of the grievance

 process and submit a completed grievance form within five business days of

 the attempted oral resolution.

       The Policy Directive gives directions for completing grievance forms:

 “The issues shall be stated briefly. Information provided shall be limited to

 the facts involving the issue being grieved (i.e., who, what, when, where,

 why, how). Dates, times, places and names of all those involved in the issue

 being grieved are to be included.” The inmate submits the grievance to a

 designated grievance coordinator, who assigns it to a respondent.

       If the inmate is dissatisfied with the Step I response, or does not

 receive a timely response, she may appeal to Step II by obtaining an appeal

 form within ten business days of the response, or if no response was

 received, within ten days after the response was due. If the inmate is still

 dissatisfied with the Step II response, or does not receive a timely Step II

 response, she may appeal to Step III.

       The inmate must send the Step III form within ten business days after

 receiving the Step II response, or if no Step II response was received, within

 ten business days after the date the Step II response was due.




                                       6
Case 2:19-cv-10707-VAR-PTM ECF No. 109 filed 08/24/20      PageID.1295    Page 7 of 14




       Time limitations must be adhered to by the inmate and staff at all steps

 of the grievance process. “The total grievance process from the point of filing

 a Step I grievance to providing a Step III response shall be completed within

 90 calendar days unless an extension has been approved....” MDOC Policy

 Directive 03.02.130

             2. Purpose of Exhaustion Requirement
       The Supreme Court defines proper exhaustion under 42 U.S.C. §

 1997e(a) as “using all steps that the agency holds out, and doing so properly

 (so that the agency addresses the issues on the merits).” Woodford, 548

 U.S. at 90, quoting, Pozo v. McCaughtry, 286 F.3d 1022, 1024 (7th Cir.

 2002). “Proper exhaustion demands compliance with an agency’s deadlines

 and other critical procedural rules because no adjudicative system can

 function effectively without imposing some orderly structure on the course of

 its proceedings.” Woodford, 548 U.S. at 89. The Supreme Court also

 observed that “[t]he PLRA attempts to eliminate unwarranted federal court

 interference with the administration of prisons, and thus seeks to ‘afford

 corrections officials time and opportunity to address complaints internally

 before allowing the initiation of a federal case.’” Id. at 93, quoting, Porter, 534

 U.S. at 525.




                                         7
Case 2:19-cv-10707-VAR-PTM ECF No. 109 filed 08/24/20    PageID.1296    Page 8 of 14




       Exhaustion serves a dual purpose: it gives prisoners “an effective

 incentive to make full use of the prison grievance process and accordingly

 provides prisons with a fair opportunity to correct their own errors.” Id. at 94.

 Additionally, the exhaustion requirement “has the potential to reduce the

 number of inmate suits, and also to improve the quality of suits that are filed

 by producing a useful administrative record.” Jones, 549 U.S. at 204-205.

             3. Garwood’s Grievance
       Defendants contend Garwood failed to exhaust administrative

 procedures. One grievance is relevant to this suit: WHV-19- 03-1150-12E.

 The Court believes questions of fact exist regarding exhaustion, making

 summary judgment inappropriate.

       Between January and March 2019, Garwood submitted at least six kite

 requests for medical treatment. Garwood filed a Step I grievance on March

 7, 2019 after her sixth kite was unresolved and a rash on her arm continued

 to cause her pain.

       MDOC responded on April 22, 2019 by saying the Step I grievance

 was “resolved” since Garwood was seen by medical personnel on January

 10, 2019. Garwood says health care officials cancelled her January 2019

 appointment and never rescheduled. She did not receive the Step I response




                                        8
Case 2:19-cv-10707-VAR-PTM ECF No. 109 filed 08/24/20   PageID.1297   Page 9 of 14




 until May 15, 2019 — more than two months after she submitted the

 grievance. Garwood appealed the Step I response on May 21, 2019.

       MDOC denied her Step II grievance on June 5, 2019 for the same

 reason. Garwood’s response – again – was she never received treatment

 because her appointment was canceled.

       Garwood appealed the Step II response; MDOC denied it on July 30,

 2019. MDOC said that Garwood’s “disagreement with the treatment plan

 does not constitute a denial of care.” MDOC, again, contended the grievance

 was resolved because health care professionals saw Garwood on either

 January 10, 2019 or January 14, 2019. However, Garwood attests she never

 had a health care appointment.

       MDOC argues that Garwood failed to timely file her grievance because

 she did not fully complete the grievance process before this complaint was

 filed on March 8, 2019. But Garwood counters that she was not named in

 the initial complaint and did not become a named plaintiff until the Master

 Consolidated Complaint was filed on February 20, 2020. Garwood says she

 fully exhausted by July 30, 2019. The Court is persuaded by Garwood’s

 argument that since this case concerns multiple Plaintiffs – many of who had

 filed grievances and exhausted prior to the complaint being filed – and

 because Plaintiff did not join this suit until after fully exhausting, that she


                                       9
Case 2:19-cv-10707-VAR-PTM ECF No. 109 filed 08/24/20     PageID.1298   Page 10 of 14




  properly exhausted. See Doe v. Anderson, No. 15-13852, 2017 WL

  4682291, at *3 (E.D. Mich. Oct. 18, 2017).

        Next, the Court considers whether Garwood’s grievance was specific

  enough to alert MDOC officials of the underlying scabies issue at WHV.

  Garwood’s grievance notes, “I have submitted documented, detailed,

  medical kites on the above listed dates requesting medical treatment for a

  rash that I have been suffering from for months.” [ECF No. 89-5,

  PageID.825]. She states “health services” had rejected six other kites and

  noted that she has still not been seen by a health care worker.

        The MDOC Defendants contend that Garwood’s grievance is

  insufficient because it cites only to “health services” and not to individuals.

  They say this is insufficient to put Defendants on specific notice. But, careful

  examination of Garwood’s grievance reveals that she did not just cite “health

  services” without other detail. Rather, she stated health services had

  rejected 6 earlier kites; she then proceeded to list the dates of the kites. [ECF

  No.89-5, PageID.825].

        The failure to identify a person by name does not preclude a finding of

  exhaustion “as long as the prisoner identifies a defendant based on the

  factual allegations.” Thomas v. Woolum, 337 F.3d 720, 734 (6th Cir. 2003)

  (“[A]n inmate need not identify each officer by name when the identities of


                                         10
Case 2:19-cv-10707-VAR-PTM ECF No. 109 filed 08/24/20   PageID.1299   Page 11 of 14




  the particular officers are unknown.”); See Binion v. Glover, No. 07-13443,

  2008 WL 4155355, at *9–11 (E.D. Mich. July 28, 2008) (because MDOC did

  not rely on the failure to name a named defendant as a basis for rejecting

  the grievance, the claim was exhausted for staff in the designated category),

  adopted, 2008 WL 4097407 (E.D. Mich. Aug. 29, 2008); Shoucair v. Warren,

  No. 07-12964, 2008 WL 2033714, at *8 (E.D. Mich. May 9, 2008) (“[N]othing

  in Woodford or Jones requires a grievant to somehow identify persons or

  information he does not have or cannot reasonably obtain.”).

        Prisoners may not know the names of prison officials responsible for

  implementing and enforcing such policies. “Where a prisoner is not able to

  identify all appropriate personnel in compliance with the grievance

  procedure, there is no failure to exhaust.” See e.g., Merriweather v. Zamora,

  2006 WL 2711809, *9 (E.D.Mich.2006), citing, Thomas v. Woolum, 337 F.3d

  720, 734 (6th Cir.2003) (“[A]n inmate need not identify each officer by name

  when the identities of the particular officers are unknown.”). The Court finds

  Garwood properly alerted the appropriate prison officials.

        Although the grievance does not identify the health care workers by

  name, it was precise enough to permit the MDOC to understand Garwood’s

  alleged concern. Garwood’s general referral to “health services” in

  combination with her specific recitations of the date and subject of each of
                                       11
Case 2:19-cv-10707-VAR-PTM ECF No. 109 filed 08/24/20     PageID.1300   Page 12 of 14




  the kites is sufficient to identify the targets of the grievance and allow her to

  proceed.

              4. Smith’s Grievance
        Smith filed grievance WHV-18-04-0987-12D3 in March 2018. She

  alleged that various medical officers failed to properly treat her rash and

  understand the “rash issue ongoing.” MDOC denied the grievance on May

  14, 2018.

        Smith filed a Step II grievance appeal; she said the rash was not being

  properly treated. On July 30, 2018, MDOC denied the appeal. It contended

  that Smith’s medical issues were being addressed.

        Smith filed a Step III grievance. On September 18, 2019, MDOC

  denied that appeal as well; it said the “medical provider is the medical

  authority and is responsible to manage the treatment plan.”

        Exhaustion has several prongs to it: timeliness and properly naming

  wrongdoers are two prongs. Defendants do not dispute timeliness. They do

  dispute that the grievance was specific enough because it does not include

  any of the MDOC Defendants named in this lawsuit. Smith concedes that

  she did not explicitly identify MDOC personnel, but MDOC waived this

  objection when it did not raise the issue during the grievance procedure.




                                         12
Case 2:19-cv-10707-VAR-PTM ECF No. 109 filed 08/24/20   PageID.1301   Page 13 of 14




        The failure to identify a person by name does not preclude a finding of

  exhaustion. Thomas v. Woolum, 337 F.3d 720, 734 (6th Cir. 2003). Further,

  “when the prison elects to address a grievance on the merits rather than

  invoke a procedural bar to the grievance, the prisoner has exhausted his

  claim.” Allen v. Shawney, 2013 WL 2480658 (E.D.Mich. June 10, 2013)

  (citing Reed–Bey, 603 F.3d at 323). Here, MDOC did address the merits of

  Smith’s complaint. For example, notes indicate that health care professionals

  administered medical treatment and that Smith had a future visit scheduled.

  [ECF No. 89-4, PageID.803]. It is also noted that she is “not being denied

  treatment; she is being monitored, tested and followed for her complaints.”

  Id.

        Additionally, the Step III response from MDOC is that it reviewed “all

  relevant information.” [ECF No. 89-4, PageID.803]. Finally, the record does

  not suggest at all that MDOC chose to reject any “health services” based

  medical care grievances as procedurally barred.

        A reasonable jury could find that MDOC addressed the merits of

  Smith’s grievance during the appeals procedure, and, because of that, it

  waived procedural objections based on a failure to specifically identify

  MDOC Defendants.

  V.    CONCLUSION
                                       13
Case 2:19-cv-10707-VAR-PTM ECF No. 109 filed 08/24/20   PageID.1302   Page 14 of 14




        When reviewing the propriety of summary judgment based on failure

  to exhaust under the PLRA, the Court should “further analyze whether an

  inmate has made ‘affirmative efforts to comply with the administrative

  procedures’ and ‘whether those ‘efforts to exhaust were sufficient under the

  circumstances.’” Does 8-10 v. Snyder, 945 F.3d 951, 961 (6th Cir. 2019)

  (quoting Napier v. Laurel County, 636 F.3d 218, 223–24 (6th Cir. 2011).

        Sufficient appropriate efforts to comply with administrative procedures

  have been demonstrated by Garwood and Smith to survive summary

  judgment.

        The Court DENIES the MDOC Defendants’ Motion for Summary

  Judgment.

        IT IS ORDERED.
                                            S/ Victoria A. Roberts
                                            Victoria A. Roberts
                                            United States District Judge

  Dated: 8/24/2020




                                       14
